Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 1 of 6 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 LORETTA TYKOWSKI,

            Plaintiff,

 v.                                                                     CASE NO.:

 SUNCOAST CONTRACTORS SUPPLY, INC.,
 a Florida Profit Corporation,

       Defendants.
 ______________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff, LORETTA TYKOWSKI, (“Tykowski” or “Plaintiff”), sues Defendant,

 SUNCOAST CONTRACTORS SUPPLY, INC. (“Suncoast” or “Defendant”), and alleges:

                                        NATURE OF CLAIMS

        1. This is an action under the Family Medical Leave Act of 1993, 29 U.S.C. § 2601,

 et seq., (FMLA).1

                                    JURISDICTION AND VENUE

        2. This action arises under the Family Medical Leave Act (FMLA), 29 U.S.C. §

 2617. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        3. Plaintiff is a resident and citizen of Lee County, Florida.

        4. Defendant is a Florida profit corporation with its principal place of business

 located at 3160 Kutak Rd, Fort Myers, FL 33916 in Lee County, Florida.


   1
        Plaintiff has filed a Charge of Discrimination with the EEOC and the FCHR. Once the EEOC issues its
      right to sue, Plaintiff will seek leave to amend the instant Complaint to include a count of age
      discrimination.
Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 2 of 6 PageID 2




    5. Plaintiff was employed by Defendant in Lee County. All unlawful employment

 practices alleged to have occurred herein took place in Lee County.

    6. Venue is proper in the Middle District of Florida, Fort Myers Division.

                       FMLA COVERAGE AND ELIGIBILITY

    7. At all times material, Defendant employs 50 or more employees for each working

 day during each of 20 or more calendar workweeks. Defendant was an employer as

 defined by the FMLA, 29 U.S.C. §2611(4), and its interpretive regulations, 29 C.F.R.

 §825.102, §825.104(a) and §825.104(c)(2).

    8. At all times material, Plaintiff was employed by Defendant for at least 12 months

 and for at least 1,250 hours of service with Defendant during the previous 12-month

 period. Plaintiff is an “Eligible Employee” as defined by the FMLA, 29 U.S.C. 2611(2)

 and its interpretive regulations, 29 C.F.R. §825.102 and §825.110.

                               STATEMENT OF FACTS

    9. Defendant is a contractor supply company based in Fort Myers, Florida.

    10. Plaintiff worked for Defendant from December 1996, to January 2019.

    11. Defendant was employed full time at first as a door shop technician, and later as a

 lock technician, keying locks for Defendant.

    12. During her employment with Defendant, Plaintiff was never disciplined or written

 up for inadequate work performance or other misconduct.

    13. On or about November 12, 2018, Plaintiff began to experience severe pain in one

 of her knees.




                                             2
Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 3 of 6 PageID 3




    14. Plaintiff’s knee pain was a serious health condition that made Plaintiff unable to

 perform the functions of her job.

    15. Plaintiff was forced to miss work and seek medical help.

    16. Defendant was made aware of Plaintiff’s severe knee pain and her need for time

 off as soon as possible and practical.

    17. Plaintiff’s pain was not foreseeable, and she was unable to provide Defendant

 with more advanced notice.

    18. Defendant was provided with enough information to know that the leave may be

 covered by the FMLA.

    19. On or about November 15, 2018, Plaintiff was forced to go to the emergency

 room because the pain became unbearable.

    20. Plaintiff was scheduled to go into surgery to repair what the doctors thought was a

 torn tendon.

    21. On November 21, during surgery, the surgeon discovered a serious and

 potentially life-threatening infection in Plaintiff’s knee.

    22. Plaintiff was forced to take time off to fight off the infection and go to physical

 therapy.

    23. Defendant was made aware of Plaintiff’s infection and need for time off as soon

 as possible and practical.

    24. Plaintiff’s need for surgery and infection treatment was not foreseeable, and she

 was unable to provide Defendant with more advanced notice.




                                               3
Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 4 of 6 PageID 4




    25. Defendant was provided with enough information to know that the leave may be

 covered by the FMLA.

    26. After a few weeks, Plaintiff was cleared by her doctor to return to work.

    27. At the time, she still had an intravenous port in her arm to administer antibiotics.

    28. Plaintiff returned to work but was sent home by Defendant and told she cannot

 return to work while she still had the port in her arm.

    29. Once Plaintiff’s intravenous port was removed, on or about January 8, 2019,

 Plaintiff again returned to work.

    30. This time, Defendant terminated Plaintiff citing errors she had made but did not

 detail what those errors were and did not present any documentation of the alleged errors.

                          COUNT I – Family Medical Leave Act

                (Interference with Plaintiff’s Exercise of FMLA Rights)

    31. Plaintiff realleges and incorporates allegations 1-30.

    32. Plaintiff qualified for FMLA for her own serious health condition.

    33. Defendant interfered with, restrained, or denied the exercise of or the attempted

 exercise of Plaintiff’s FMLA rights under 29 U.S.C. § 2615(a)(1) in one or more of the

 following ways:

            a. By failing to give Plaintiff notice of eligibility and her rights under the

            FMLA;

            b. By failing to recognize Plaintiff’s FMLA leave and by failing to designate

            such leave as protected leave under the FMLA;




                                              4
Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 5 of 6 PageID 5




            c. By denying and/or failing to approve continuation of FMLA leave when it

            was available;

            d. By failing to restore Plaintiff to her position at the expiration of her FMLA

            protected leave;

            e. By terminating Plaintiff for using FMLA protected leave.

    34. Plaintiff has suffered damages as a result of the Defendant’s interference.

    35. Defendant’s interference was willful; furthermore, Defendant’s assertions to

 Plaintiff regarding her FMLA rights or lack thereof were objectively unreasonable under

 29 U.S.C. § 2617(a)(1)(A)(iii), which authorizes liquidated damages under such

 circumstances.

                               DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues triable.




                                              5
Case 2:19-cv-00688-SPC-NPM Document 1 Filed 09/18/19 Page 6 of 6 PageID 6




                               PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays for the following relief under Count I:

                a. Lost wages and benefits, including back pay and front pay;

                b. Interest on said lost wages and benefits;

                c. Liquidated damages;

                d. Attorney’s fees and costs;

                e. All such other relief as the court deems proper.

                                                    LINDSAY & ALLEN, PLLC

                                                    /s/ Victor R. Bermudez
                                                    Todd B. Allen, Esq.
                                                    Florida Bar No. 83990
                                                    Kelsey L. Hazzard, Esq.
                                                    Florida Bar No. 99795
                                                    Victor R. Bermudez, Esq.
                                                    Florida Bar No. 1010344
                                                    Trial Counsel for Plaintiff
                                                    13180 Livingston Road, Suite 206
                                                    Naples, FL 34109
                                                    (P) 239.593.7900 (F) 239.593.7909
                                                    todd@naples.law
                                                    kelsey@naples.law
                                                    victor@naples.law
                                                    nancy@naples.law
                                                    victoria@naples.law




                                          6
